DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.

Response to Arguments
Applicant’s arguments, see response to Final Office Action mailed 18 June 2021, filed 20 September 2021, with respect to the rejection(s) of claim(s) 1, 3, 7, 9, and 14 under 35 USC §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsukuba et al. (US 2015/0181237 A1) and Rosewarne (US 2018/0326883 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0195671 A1) in view of Tsukuba et al. (US 2015/0181237 A1).

Regarding Claims 1, 7, and 14, Choi discloses a method and apparatus for encoding and decoding a video, the method comprising: determining whether a coding block is partitioned [Choi: ¶ [0117]: In particular, the intra predictor 1120 and the inter predictor 1115 may determine a partition mode and a prediction mode of each coding unit from among the coding units having a tree structure while considering the maximum size and the maximum depth of a current largest coding unit, and the transformer 1125 may determine whether to split the transformation unit having a quad tree in each coding unit from among the coding units having a tree structure] into two transform blocks [Choi: ¶ [0143]: The video decoding apparatus 100 may determine at least one transformation unit split from the coding unit by using information about a split shape of the transformation unit parsed from the bitstream.  The video decoding apparatus 100 may hierarchically split the transformation unit in the same manner as in the coding unit described above.  The coding unit may include a plurality of transformation units] of rectangle shapes [Choi: ¶ [0145]: The video decoding apparatus 100 may determine the transformation unit included in the coding unit as any rectangular shape.  In this case, the video decoding apparatus 100 may have a basis corresponding to the rectangular shape]; when it is determined to partition the coding block, determining, based on a first flag of 1-bit decoded from a bitstream, whether partitioning the coding block into the two transform blocks is performed symmetrically or asymmetrically [Choi: ¶ [0010]: The video decoding method may further include determining at least one prediction unit split from the coding unit by using information about a partition type parsed from the bitstream; and ¶ [0152]: The partition type may include asymmetrical partitions, partitions having any shape, and partitions having a geometrical shape]; determining, based on a second flag of 1-bit decoded from the bitstream, whether partitioning the coding block into the two transform blocks is performed in a horizontal direction y-or in a vertical direction [Choi: ¶ [0089]: Also, in operation 770, when split_half_flag is "0", the video decoding apparatus 100 may parse split_position_idx from the bitstream.  split_position_idx may have 1 bit and may be included in the split position information.  In operation 771, when split_position_idx is "0", the video decoding apparatus 100 may select a position corresponding to 1/4 of the current block as a spilt position.  For example, when split_direction_flag indicates a vertical direction, the video decoding apparatus 100 may split a position corresponding to 1/4 of the width of the current block from a left side; and ¶ [0090]: In operation 772, when split_position_idx is "1", the video decoding apparatus 100 may select a position corresponding to 3/4 of the current block as a spilt position.  For example, when split_direction_flag indicates a horizontal direction, the video decoding apparatus 100 may split a position corresponding to 3/4 of the width of the current block from an upper side]; partitioning the coding block into a first transform block and a second transform block [Choi: FIG. 20]; determining a transform type for one of the first transform block and the second transform block [Choi: ¶ [0175]: Table 1]; and performing an inverse-transform for one of the first transform block and the second transform block based on the transform type [Choi: ¶ [0115]: the quantized transformation coefficient is reconstructed as residue data of a spatial domain through an inverse quantizer 1145 and an inverse transformer 1150], wherein when it is determined to partition the coding block asymmetrically, the coding block is partitioned into the first transform block of 3/4 size of the coding block and [Choi: ¶ [0089]: Also, in operation 770, when split_half_flag is "0", the video decoding apparatus 100 may parse split_position_idx from the bitstream.  split_position_idx may have 1 bit and may be included in the split position information.  In operation 771, when split_position_idx is "0", the video decoding apparatus 100 may select a position corresponding to 1/4 of the current block as a spilt position.  For example, when split_direction_flag indicates a vertical direction, the video decoding apparatus 100 may split a position corresponding to 1/4 of the width of the current block from a left side], wherein locations of the first transform block and the second transform block is determined based on a third flag of 1-bit decoded from the bitstream, wherein when it is determined to partition the coding block in the horizontal direction, it is determined based on the third flag which of the first transform block and the second transform block is located upper side of the current block [Choi: ¶ [0090]; and FIG. 20: 2032 and 2034], and wherein when it is determined to partition the coding block in the vertical direction, it is determined based on the third flag which of the first transform block and the second transform block is located right side of the current block [Choi: ¶ [0089]; and FIG. 20: 2036 and 2038].
Choi may not explicitly disclose wherein when it is determined to partition the coding block into the first transform block and the second transform block, decoding a transform skip flag, indicating whether the inverse-transform is skipped or not, from a bitstream is omitted and skipping the inverse-transform for one of the first transform block and the second transform block is not allowed.
However, Tsukuba discloses wherein when it is determined to partition the coding block into the first transform block and the second transform block, decoding a transform skip flag, [Tsukuba: ¶ [0272]: In a normal case (the transform skip is not performed (transform_skip_flag==0), and the transform/quantization bypass is not performed (transquant_bypass_flag==0)), the inverse quantization/inverse transform unit 13 (1) inversely quantizes the transform coefficient Coeff which has been decoded from the quantized residual information QD of the coded data #1, (2) performs inverse frequency transform such as inverse discrete cosine transform (DCT) on a transform coefficient Coeff_IQ obtained through the inverse quantization, and (3) supplies a prediction residual D obtained through the inverse frequency transform to the adder 14.  In addition, in a case where the transform/quantization bypass is performed (transquant_bypass_flag==1), the inverse quantization/inverse transform unit 13 (1) supplies the transform coefficient Coeff (equivalent to the prediction residual D) which has been decoded from the quantized residual information QD of the coded data #1 to the adder 14; wherein a method that does not include a specific process appears to “not allow” that process as well].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the skip flag method taught by Tsukuba with the processing method of Choi in order to process various sized sub-blocks in video data.

Claims 3 and 9Choi in view of Tsukuba as applied to claims 1 and 7 above, and further in view of Rosewarne (US 2015/0181237 A1).
Regarding Claims 3 and 9, Choi in view of Tsukuba disclose(s) all the limitations of Claims 1 and 7, respectively, and is/are analyzed as previously discussed with respect to those claims.
Choi in view of Tsukuba may not explicitly disclose wherein residual coefficients included in of the first transform block and the second transform block are set to 0, so residual samples included therein are derived to 0, and wherein residual samples included in the other of the first transform block and the second transform block are generated by performing the inverse-transform on residual coefficients included therein.
However, Rosewarne discloses wherein residual coefficients included in of the first transform block and the second transform block are set to 0, so residual samples included therein are derived to 0, and wherein residual samples included in the other of the first transform block and the second transform block are generated by performing the inverse-transform on residual coefficients included therein [Rosewarne: ¶ [0092]: The video encoder 114 operates by outputting, from a multiplexer module 340, a prediction unit (PU) 382.  A difference module 344 outputs the difference between the prediction unit (PU) 382 and a corresponding 2D array of data samples, in the spatial domain, from a coding unit (CU) of the coding tree block (CTB) of the frame data 310, the difference being known as a `residual sample array` 360.  The residual sample array 360 may be transformed into the frequency domain in a transform module 320, or the residual sample array 360 may remain in the spatial domain, with a selection between the two being performed by a multiplexer 321, operating under the control of a transform skip control module 346 and signalled using a transform skip flag 386.  The transform skip control module 346 determines the transform skip flag 386, which indicates whether the transform module 320 is used to transform the residual sample array 360 into a residual coefficient array 362, or whether use of the transform module 320 is skipped.  Skipping the transform module 320 is referred to as a `transform skip`.  When the transform is not skipped, the residual sample array 360 from the difference module 344 is received by the transform module 320, which converts (or `encodes`) the residual sample array 360 from a spatial representation to a frequency domain representation by applying a `forward transform`.  The transform module 320 creates transform coefficients configured as the residual transform array 362 for each transform in a transform unit (TU) in a hierarchical sub-division of the coding unit (CU) into one or more transform units (TUs) generally referred to as a `transform tree`.  When a transform skip is performed, the residual sample array 360 is represented in the encoded bitstream 312 in the spatial domain and the transform module 320 is bypassed, resulting in the residual sample array 360 being passed directly to a scale and quantise module 322 via the multiplexer 321, which operates under control of the transform skip flag 386.  The transform skip control module 346 may test the bit-rate required in the encoded bitstream 312 for each value of the transform skip flag 386 (i.e. transform skipped, or normal transform operation).  The transform skip control module 346 may select a value for the transform skip flag 386 that results in lower bit-rate in the encoded bitstream 312, thus achieving higher compression efficiency.  Each test performed by the transform skip control module 346 increases complexity of the video encoder 114, and thus it is desirable to reduce the number of cases for which the transform skip module 346 performs the test to those where the benefit of selecting a transform skip outweighs the cost of performing test.  For example, this may be achieved by restricting the transform skip to specific transform sizes and block types, such as only 4.times.4 transforms for intra-predicted blocks (as described further below) in the high efficiency video coding (HEVC) standard under development.  The transform skip functionality is especially useful for encoding residual sample arrays 360 that contain much `high frequency` information.  High frequency information is typically present in frame data 310 containing many sharp edges, such as where alphanumeric characters are embedded in the frame data 310.  Other sources of frame data 310, such as computer generated graphics, may also contain much high frequency information.  The DCT-like transform of the transform module 320 is optimised for frame data 310 containing mostly low frequency information, such as that obtained from an imaging sensor capturing a natural image.  The presence of the transform skip functionality thus provides considerable coding efficiency gain for applications, which are relevant for the high efficiency video coding (HEVC) standard under development.  For the video encoder 114, one drawback of supporting the transform skip functionality is the need to test two possible modes for the transform skip flag 386.  As discussed below, the transform skip functionality is supported for a residual sample array 360 size of 4.times.4 samples and when the residual sample array 360 corresponds to an intra-predicted block, as described with reference to an intra-frame prediction module 336.  However the transform skip flag 386 is desirably separately signalled for each colour channel and thus a separate test may be performed by the transform skip control module 346 for each colour channel.  Separate signalling for each colour channel is advantageous because the high frequency information may be concentrated in one or both chroma channels, thus being suited to transform skip, while the luma channel may have minimal high frequency information and thus benefit from using a transform.  For example, coloured text on a coloured background would result in this scenario; wherein one block being skipped and another not being skipped appears to disclose the claim limitation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the skip flag method taught by Rosewarne with the processing method of Choi in view of Tsukuba in order to process various sized sub-blocks in video data.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482